        Case 2:17-cr-00697-SJO Document 104 Filed 10/15/18 Page 1 of 6 Page ID #:1308

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                  CRIMINAL MINUTES - GENERAL




 Case No.        CR 17-00697 SJO                                                                  Date     October 15, 2018


 Present: The Honorable        S. James Otero

 Interpreter      Not Required

            Victor Paul Cruz                               Not Present                                   Not Present
               Deputy Clerk                     Court Reporter/Recorder, Tape No.                  Assistant U.S. Attorney



               U.S.A. v. Defendant(s):                Present Cust. Bond            Attorneys for Defendants:     Present App. Ret.

Daniel Flint                                            Not              xx   Craig A. Harbaugh, DFPD                  Not    xx


PROCEEDINGS (in chambers): ORDER GRANTING IN PART AND DENYING IN PART THE
GOVERNMENT'S MOTION TO ADMIT CLIPS OF DEFENDANT'S RECORDED AUDIO INTERVIEW
AND TO EXCLUDE HEARSAY [Docket No. 83]

This matter is before the Court on the Government's Motion in Limine ("Motion") filed on October 10, 2018 to
Admit Clips of Defendant's Audio-Recorded Interview and to Exclude Hearsay. The Defendant opposed
Defendant's Motion ("Opposition") on October 11, 2018. The Government filed a reply ("Reply") on October 12,
2018. The hearing on this matter and trial are set for October 16, 2018. For the following reasons, the Court
GRANTS IN PART AND DENIES IN PART the Government's Motion.

I.      FACTUAL BACKGROUND

On October 13, 2017, the Government obtained a complaint ("Complaint") charging Defendant with entering an
airport security area in violation of security requirements, in violation of 49 U.S.C. §§ 46314(a) and (b)(2). (Compl.,
ECF No. 1.) On November 7, 2017, Defendant was charged in a one-count indictment for entering an airport area
in violation of security requirements. (Indictment, ECF No. 15.) Specifically, Defendant was charged with
violation of 49 U.S.C. sections 46314(a) and 46314(b)(2). (See Indictment.) Defendant's trial is set for October
16, 2018. (Order Continuing Trial, ECF No. 71.)

On July 25, 2017, Defendant Daniel Flint ("Defendant") boarded a flight from Chicago Midway International
Airport ("Midway") and entered a secure area of the Los Angeles International Airport ("LAX") with an unscreened
item--a purported diplomatic pouch containing $148, 145 in U.S. currency. (Mot. 1, ECF No. 78.) Defendant made
a false claim of diplomatic status in order to evade a full screening by the Transportation Security Administration
("TSA") at Midway. (Joint Statement of the Case 3, ECF No. 81.) Specifically, the Government notes that
Defendant presented TSA officers at Midway with documents including a laminated identification card which
designated him as "Legal Counsel & Diplomatic Courier" for the International Human Rights Commission
("IHRC"), and a purported diplomatic courier letter on IHRC letterhead. (Mot. 1.) Defendant also supported his
claim by identifying himself as both a diplomat and an attorney when he first made contact with TSA officers at
Midway. (Id.)
The primarily disputed issues in the case are (1) whether Defendant acted with the intent to evade security screening
                                                      CRIMINAL MINUTES - GENERAL                                              Page 1 of 6
       Case 2:17-cr-00697-SJO Document 104 Filed 10/15/18 Page 2 of 6 Page ID #:1309

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CRIMINAL MINUTES - GENERAL


procedures and (2) whether he knew his conduct was unlawful. (Id.)

In the instant Motion, the Government moves to admit 12 clips from Defendant's audio-recorded interview after
he was given Miranda warnings, and to exclude hearsay statements. (See Mot., ECF No. 83.)

II.     DISCUSSION

        A.      Legal Standard

"A motion in limine is a procedural mechanism to limit in advance testimony or evidence in a particular area."
United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009). A party may use a motion in limine to exclude
inadmissible or prejudicial evidence before it is actually introduced at trial. See Luce v. United States, 469 U.S.
38, 40 n.2 (1984). "[A] motion in limine is an important tool available to the trial judge to ensure the expeditious
and evenhanded management of the trial proceedings." Jonasson v. Lutheran Child and Family Services, 115 F.3d
436,440 (7th Cir. 1997). A motion in limine allows the parties to resolve evidentiary disputes before trial and
avoids potentially prejudicial evidence being presented in front of the jury, thereby relieving the trial judge from
the formidable task of neutralizing the taint of prejudicial evidence. Brodit v. Cambra, 350 F.3d 985, 1004-05 (9th
Cir. 2003). Some evidentiary issues are not accurately and efficiently evaluated by the trial judge in a motion in
limine and it is necessary to defer ruling until during trial. Jonasson, 115 F.3d at 440; See Luce, 469 U.S. at 41-42
("[E]ven if nothing unexpected happens at trial, the district judge is free, in the exercise of sound judicial discretion,
to alter a previous in limine ruling."). "The Supreme Court has recognized that a ruling on a motion in limine is
essentially a preliminary opinion that falls entirely within the discretion of the district court." United States v.
Bensimon, 172 F.3d 1121, 1127 (9th Cir. 1999) (citing Luce, 469 U.S. at 41-42).

Federal Rule of Evidence 106 ("Rule 106") provides: "When a writing or recorded statement or part thereof is
introduced by a party, an adverse party may require the introduction at that time of any other party or any other
writing or recorded statement which ought in fairness to be considered contemporaneously with it." Fed. R. Evid.
106. "[Rule 106] is based on two considerations. The first is the misleading impression created by taking matters
out of context. The second is the inadequacy of repair work when delayed to a point later in the trial. * * * For
practical reasons, the rule is limited to writings and recorded statements and does not apply to conversations."
United States v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996), as amended (Oct. 21, 1996) (citing Rule 106, Advisory
Committee Notes.) A full [recording] should be introduced: "[W]hen one party has made use of a portion of a
document, such that misunderstanding or distortion can be averted only through presentation of another portion,
the material required for completeness is ipso facto relevant and therefore admissible." Id. (quoting Beech Aircraft
Corp. v. Rainey, 488 U.S. 153, 172 (1988).


However, it is important to note that even when Rule 106 applies, statements that constitute inadmissible hearsay
or otherwise violate the Federal Rules of Evidence are inadmissible. See United States v. Ortega, 203 F.3d 675,
682 (9th Cir. 2000). Rule 106 "does not compel admission of otherwise inadmissible [] evidence." Collicott, 92
F.3d at 983.



        B.      Analysis

                                              CRIMINAL MINUTES - GENERAL                                         Page 2 of 6
       Case 2:17-cr-00697-SJO Document 104 Filed 10/15/18 Page 3 of 6 Page ID #:1310

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CRIMINAL MINUTES - GENERAL


                1.      The Court Addresses Each Clip Individually Below

As established, Rule 106 applies when "misunderstanding or distortion can be averted only through presentation
of another portion [of a recorded statement]." Rainey, 488 U.S. at 172. "A district court abuses its discretion
under Rule 106 when it excludes part of a statement if the edited version ... distorts the meaning of the
statement or excludes information substantially exculpatory of the declarant." United States v.
Quinones-Chavez, 641 F. App'x 722, 729 (9th Cir.), cert. denied, 137 S. Ct. 94, 196 L. Ed. 2d 80 (2016)
(internal quotations and citations omitted).

The Government proposes 12 clips from Defendant's interrogation to be admitted into evidence. (Mot. 5-6.) The
Government argues that any other portions of the clips are inadmissible hearsay and should be precluded. (Mot.
3.) The Government emphasizes that "even if [Rule 106] applies, exclusion of the [defendant's] exculpatory
statements [is] proper because they are inadmissible hearsay." (Mot. 3 (quoting United States V. Ortega and 203
F.3d 675, 682 (9th Cir. 2000); citing United States v. Lopez-Figueroa, 316 F.App'x 548, 549-50 (9th Cir. 2008).)
In response, the Defendant contends that the Common Law Rule of Completeness makes otherwise inadmissible
evidence admissible. (Opp'n. 3, ECF No. 91.) Defendant also argues that all clips except for Clip 7 create a danger
of distortion that must be remedied by the Court. (Opp'n. 4.)

The Court analyzes the admissibility of each proposed clip and proposed addition in turn.

                        a.      Clip 1: Defendant Claims He is a Diplomat and Claims to Have a Diplomatic
                                Passport

Defendant argues that Flint's status as a lawyer is irrelevant but that, that to the extent it is relevant, the Government
should also include Defendant's statements discussing where he went to law school and how long he has been a
lawyer. (Opp'n. 4-5.)

The Court finds that Clip 1, which includes Defendant discussing his work and common procedures as a diplomat,
is relevant because it speaks to whether Defendant falsely claimed that he was a diplomat and a lawyer to the TSA
agents at Midway. These statements, standing alone, are not distorted, nor deceiving. Rainey, 488 U.S. at 172.
Moreover, information on where Defendant went to law school and how long he has been an attorney are irrelevant
and cumulative.

Clip 1 is admitted without any of the Defendant's additions. Specifically, the Court admits Verbatim Transcript
page 5, lines 22-41, and Verbatim Transcript page 6 lines 1-30. (See Opp'n. Ex. A, ECF No. 91-1.)

                        b.      Clip 2: Defendant Claims Robert Shumake is a U.S. Diplomat and a Diplomat and
                                Ambassador for the IHRC

Defendant seeks to exclude the portion of Clip 2 whereby Defendant invokes his attorney-client privilege, and to
include one sentence preceding an already included line about Defendant's work as an official representative to the
ambassador. (Opp'n. 4.) The Government argues that Defendant was not invoking his own attorney-client
privilege, but rather, the privilege he owes to Robert Shumake as his attorney. (Reply 2-3, ECF No. 92.) The
Government does not oppose including the sentence preceding the already included line. (Id. at 2.)

When Defendant designates which lawyer he refers to, the clarifying term or designation is unintelligible. Thus,
                                              CRIMINAL MINUTES - GENERAL                                         Page 3 of 6
       Case 2:17-cr-00697-SJO Document 104 Filed 10/15/18 Page 4 of 6 Page ID #:1311

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                         CRIMINAL MINUTES - GENERAL


the Court is unable to determine which attorney-client relationship Defendant referred to. As such, because
Defendant invoked attorney-client privilege that is unintelligible, the Court acts cautiously to protect the
Defendant's rights.

Clip 2 is admitted but any discussion of attorney-client privilege is excluded. Specifically, the Court includes
Verbatim Transcript page 8, lines 2-30 and Verbatim Transcript Page 8, lines 35-43. (Opp'n. Ex. A.) The Court
excludes Verbatim Transcript page 7, lines 31-44, and Verbatim Transcript page 8, lines 31-44. (Id.)

                       c.      Clip 3: Defendant Discusses That he Does Not Know Who Appointed Robert
                               Shumake As Ambassador For The United States

The Court admits portions of Clip 3 as detailed in the Clip 2 analysis above.

                       d.      Clip 4: Defendant Admits That He Does Not Have Diplomatic Immunity and
                               Discusses His Understanding of Diplomatic Pouches

Defendant argues that the Court should admit the beginning of this inquiry to avoid a distorted reading of
Defendant's answer. (Opp'n. 4.) The Government contends that this inclusion is an improper attempt to humanize
the defendant which violates United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014). (Reply 2-3.)

The Court agrees with Defendant, that to omit the beginning of the inquiry would distort Defendant's answer. The
Government omits that Defendant claims he took a diplomatic oath, and was sworn in by Robert Shumake. This
statement is relevant and related to Clip 4 because it speaks to Defendant's criminal intent and credibility. However,
the Court does not find it necessary to include that Robert Shumake puts wells in Africa where communities need
water. This information is irrelevant and an improper attempt to "humanize the Defendant." Vallejos, 742 F.3d
at 905. Moreover, this supplemental information about Robert Shumake is irrelevant.

The Court admits Verbatim Transcript page 12, lines 30-41 and Verbatim Transcript page 13, line 3. (Opp'n. Ex.
A.) The Court excludes Verbatim Transcript page 12, line 43, and Verbatim Transcript page 13, lines 1-2. (Id.)

                       e.      Clip 5: Defendant Admits That Diplomats with the IHRC Are Separate From the
                               United States Government

Defendant seeks to include Defendant's phone call between Clips 5 and 6 to give clarity as to what is going on
during the interrogation and avoid jury confusion. (Opp'n. 4-5.) The phone call was made to Douglas Hampton,
the person who advised Flint of the validity of the IHRC. (Id.) Defendant argues that the call is being offered to
show it occurred, not for the truth of the matter asserted and thus it is not hearsay. (Id.) The Government argues
that Defendant wants to provide the evidence to show that he responded that "he had no knowledge he had a
diplomatic passport," which is inadmissible self-serving hearsay (Reply 3-4.)

The Court agrees with the Government. If Defendant wishes to speak of his phone call with Douglas Hampton or
his comments made during the phone call, he may testify. Moreover, any clarification about Defendant's
understanding as to his diplomatic status can also be presented through Defendant's testimony.

The Court admits Clips 5 and 6 and excludes any phone call between Defendant and Douglas Hampton because

                                             CRIMINAL MINUTES - GENERAL                                       Page 4 of 6
       Case 2:17-cr-00697-SJO Document 104 Filed 10/15/18 Page 5 of 6 Page ID #:1312

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CRIMINAL MINUTES - GENERAL


it is self-serving hearsay. Specifically, the Court admits Verbatim Transcript page 16 lines 29-44 and Verbatim
Transcript page 17 lines 1-37. The Court excludes Verbatim Transcript page 14 lines 15-44 and Verbatim
Transcript page 15 lines 2-44, and Verbatim Transcript page 16 lines 2-18. (Opp'n. Ex. A.)


                       f.      Clip 6: Defendant Admits That He Is Not An American Diplomat

Defendant objects to Clips 5 and 6 together. As such, the Court admits the portions of the disputed clips as
described above.

                       g.      Clip 8: Defendant Claims That If He Had Been Stopped By TSA Before, He
                               Would Have Known That There is an Issue With The U.S. Department of State

Defendant argues that Clip 8 lacks context and seeks inclusion of a background discussion to avoid jury confusion.
(Opp'n. 5.) The Government argues that the proposed additions are inadmissible hearsay and can be explained
through testimony. (Reply 4.)

The Court finds that Defendant's proposed additions are not necessary to avoid jury confusion because Defendant
may testify to serve the same purpose. The statements meet an exception to the hearsay rule because the statements
are circumstantial evidence of state of mind—i.e. that Defendant's impression that when he traveled through
Midway his conduct was lawful because TSA did not stop him. However, the statements are "still [] self-serving,
and duplicative of the [D]efendants' own testimony about [his] state of mind, if [he chooses] to testify. United
States v. Bishop, 291 F.3d 1100, 1110 (9th Cir. 2002).

The Court admits Clip 8 as the Government proposes and denies any additions by Defendant. Specifically, the
Government admits Verbatim Transcript page 36, lines 25-33. (Opp'n. Ex. A.)

                       h.      Clip 9: Defendant Claims to Be a Diplomat Since Approximately December 17, 2016

Defendant argues that Clips 9-11 should include the couple of lines between each clip. (Opp'n. 5.) The Defendant
also seeks to include Defendant's discussion of his understanding of why the organization he works for is located
in Pakistan to avoid distortion. Id. The Government argues that the clips are not currently distorted and any
additions would unjustly humanize the defendant in violation of Ninth Circuit precedent. (Reply 4. (citing Vallejos,
742 F.3d at 905.))

The Court finds that the clips as proposed by the Government are slightly distorted. For purposes of complete
clarity and to avoid jury confusion, the Court admits Clips 9-11 in their entirety and adds portions of the Defendant's
proposed additions. Specifically, The Court admits Verbatim Transcript page 47, lines 17-44 and Verbatim
Transcript page 48, lines 3-8. (Opp'n. Ex. A.) The Court excludes any other proposed additions because all other
recorded statements can be addressed through Defendant's testimony.
///

                       i.      Clip 10: Defendant States He Laminated the IHRC Identification Card Himself

The Court addresses Clip 10 in the analysis for Clip 9 above.

                                             CRIMINAL MINUTES - GENERAL                                       Page 5 of 6
       Case 2:17-cr-00697-SJO Document 104 Filed 10/15/18 Page 6 of 6 Page ID #:1313

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                       CRIMINAL MINUTES - GENERAL



                      j.     Clip 11: Defendant Discusses That The IHRC Headquarters Is Located In Pakistan

The Court addresses Clip 11 in the analysis for Clip 9 above.

                      l.     Clip 12: Defendant States That He Worked for Robert Shumake For the Past Seven
                             Years
Defendant argues that Clip 12 distorts how long and to what extent Robert Shumake was Defendant's client.
(Opp'n. 6.) The Government argues that Defendant's proposed additions are self-serving hearsay that must be
excluded. (Reply 5.)

If Defendant wishes to present information about his experience in legal representation, personal testimony is
the best avenue. However, factually, the two proposed clips directly conflict. The Government's clip suggests
that Defendant worked for Robert Shumake for seven years, while the Defendant's clip suggests he only worked
for Robert Sumake for one year. (See Opp'n. Ex. A at 50, lines 27-29; See Id. at 67 lines 13-33.) The Court
admits Clip 12 including the additions by Defendant to avoid distortion.

Specifically, the Court admits Verbatim Transcript page 50, lines 27-29 and Verbatim Transcript page 67, lines
13-33. (Opp'n. Ex. A.)

III.   RULING

For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART the Government's Motion.


IT IS SO ORDERED.




                                          CRIMINAL MINUTES - GENERAL                                   Page 6 of 6
